Citation Nr: 1311183	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  07-05 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable rating for service-connected left thumb injury residuals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1986 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2008, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issue remaining on appeal was adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2012). 

The Board remanded the case for additional development in September 2008.  In September 2011, the Board denied an appeal for entitlement to a rating in excess of 10 percent for service-connected right index finger residuals and again remanded the issues of entitlement to a compensable rating for service-connected left thumb injury residuals and entitlement to a total rating based upon individual unemployability (TDIU).  An August 2012 rating decision subsequently granted entitlement to a TDIU effective from December 12, 2008.  The Veteran and his service representative were notified that the decision was considered to be a full grant of the TDIU issue on appeal.  Therefore, the issue provided on the title page is the only matter remaining for appellate review.  

The issue of entitlement to special monthly compensation has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that correspondence from the Veteran's spouse dated September 27, 2012, pertinent to the issue remaining on appeal was received subsequent to the September 2012 supplemental statement of the case.  In correspondence dated in March 2012 the appellant requested that his case be remanded to the Agency of Original Jurisdiction (AOJ) for review of this additional evidence.  Therefore, the case must be remanded for review of this evidence and any additional development deemed necessary.  See 38 C.F.R. § 20.1304(c) (2012).  

Accordingly, the case is REMANDED for the following action:

After completion of any additional development deemed necessary, the issue on appeal should be adjudicated with appropriate consideration of all the evidence of record, including review of the correspondence dated September 27, 2012.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



